DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 123-150 are pending. Claims 1-122 are canceled.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 123-126, 129, drawn to an antibody or antigen binding fragment that binds human MCT1 comprising SEQ ID NO: 129 and 130 and pharmaceutical composition comprising the antibody, classified in C07K 16/28.
II. Claims 127-128, drawn to a polynucleotide encoding antibody and host cell, classified in C12N 15/09.
III. Claims 130, drawn to method for inhibiting the activity or numbers of T effector cells or B cells by administering the antibody, classified in A61K 2039/505.
IV. Claims 131, drawn to method for increasing the activity or numbers of T suppressor or Tr1 cells by administering the antibody, classified in A61K 2039/505.
V. Claims 132-133, drawn to method of treating a markush group of condition, disorder or disease by administering the antibody, classified in A61K 2039/505.
VI. Claims 134-137, 140, drawn to an antibody or antigen binding fragment that binds human MCT1 comprising SEQ ID NO: 81 and 82 and pharmaceutical composition comprising the antibody, classified in C07K 16/28.
. Claims 138-139, drawn to a polynucleotide encoding antibody and host cell, classified in C12N 15/09.
VIII. Claims 141, drawn to method for inhibiting the activity or numbers of T effector cells or B cells by administering the antibody, classified in A61K 2039/505.
IX. Claims 142, drawn to method for increasing the activity or numbers of T suppressor or Tr1 cells by administering the antibody, classified in A61K 2039/505.
X. Claims 143-144, drawn to method of treating a markush group of condition, disorder or disease by administering the antibody, classified in A61K 2039/505.
XI. Claims 145-147, 140, drawn to an antibody or antigen binding fragment that binds human MCT1 comprising SEQ ID NO: 4-9 and pharmaceutical composition comprising the antibody, classified in C07K 16/28.
XII. Claims 148, drawn to method for inhibiting the activity or numbers of T effector cells or B cells by administering the antibody, classified in A61K 2039/505.
XIII. Claims 149, drawn to method for increasing the activity or numbers of T suppressor or Tr1 cells by administering the antibody, classified in A61K 2039/505.
XIV. Claims 150, drawn to method of treating a markush group of condition, disorder or disease by administering the antibody, classified in A61K 2039/505.

The inventions are distinct, each from the other because of the following reasons.
The products of Group I, II, VI, VII, XI are distinct from each other because the products have materially different structures and functions.
The products of inventions I, II, VI, VII, XI and the process of invention III-V, VIII-X, XII-XIV are related as product and process of use.  The inventions can be shown to 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and recognized divergent subject matter, and the search required for any one of inventions I-XIV is not required for any other invention I-XIV, restriction for examination purposes as indicated is proper.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, a separate status in the art when they are classifiable together, and a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
  
Claim(s) 123-150 is/are generic to the following disclosed patentably distinct species:
A species must be elected for each lettered group.  The election of species must be consistent with the group election above and species election below.  If claims or dependent claims Markush within Markush or genus of Markush and species of Markush, the lineage of relationship should be identified and consistent election made.
A)   a single invention of the FcR binding or complement binding of claim 125, 136;
B)  a single invention of  “one” or “more” of all claims with such limitations including but not limited to claim 126, 137;

D)  a single invention of properties of (i) – (ix) claim 126, 137, taking into account the election of B) above;
E)  a single invention of “one” or “more” of all claims with the limitation including but not limited to claim 126(iii), 137(iii), 137(vi),147(vi), 147(iii);
F) a single invention of Markush group claim 126(iii), 137(iii), 147(iii) taking into account the election of E) above;
G)  a single invention of activity or numbers of claims with such limitation but not limited to claim 126(vii), 130, 131, 137(vii), 147(vii);
H) a single invention of T effector cells of claims with such limitation but not limited to claim 126(vii), 137(vii), 147(vii);
I) a single invention of proportion or activity of claims with such limitation but not limited to claim 126(viii), 137(viii), 147(viii);
J) a single invention of T effector cells or B cells of claim 130, 141, 148;
K) a single invention of T suppressor or Tr1 cells of claim 131, 142, 149;
L)  a single invention of Markush group of claim 132, 143, 150;
M)  a single invention of Markush group of autoimmune condition of claim 133, 144;
N)  a single invention of number of amino acid residues in the alternative of claim 146;
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Since each activity requires a unique search of the function in the literature databases and undue search burden would be imposed on the examiner if all of the functions were examined on one patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646